MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                          Sep 29 2016, 9:01 am
regarded as precedent or cited before any                           CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Vakea Johnson,                                           September 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1602-CR-337
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda E. Brown,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G10-1407-CM-36595



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-337 | September 29, 2016   Page 1 of 5
                                Case Summary and Issue
[1]   Following a bench trial, Vakea Johnson was convicted of Class A misdemeanor

      battery. Johnson appeals, raising the sole issue of whether the evidence is

      sufficient to support her conviction. Concluding the evidence is sufficient, we

      affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the verdict reveal Johnson and Amelia Knight both

      worked at an Indianapolis daycare. On July 9, 2014, the daycare manager

      unexpectedly called Knight on her day off to arrange a meeting. When Knight

      arrived at the daycare, there were around six or seven people waiting in the

      conference room, including Johnson, Johnson’s mother Ms. Starks, and

      Johnson’s sister Kiesha Johnson. The manager called the meeting to

      investigate an incident involving Knight and Johnson’s nephew, a child cared

      for by the daycare. Knight allegedly grabbed Johnson’s nephew’s arm and

      scratched him. During the meeting, Starks became irritated and struck Knight,

      knocking her to the ground. Knight testified she tried to stand up, but Johnson

      hit her face with a “[c]losed fist” and then “fist[s] start[ed] flying everywhere.”

      Transcript at 15. During the fight, Knight sustained bruises and scratches to her

      head, neck, and chest. Shortly thereafter, Officer Christopher Cooper of the

      Indianapolis Metropolitan Police Department arrived at the daycare. By this

      time, Johnson had left and only Knight, Starks, and the daycare manager

      remained.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-337 | September 29, 2016   Page 2 of 5
[3]   The State charged Johnson with battery resulting in bodily injury, a Class A

      misdemeanor.1 At trial, Johnson took the stand in her own defense and

      testified she stayed home on July 9, 2014 and was never present at the daycare.

      The trial court found Johnson guilty as charged and entered judgment of

      conviction. The trial court sentenced Johnson to 365 days; ordering Johnson to

      serve 180 days in home detention, suspending 183 days to probation, and

      awarding Johnson two days of credit time. The trial court also ordered

      Johnson to attend an anger management course and complete twenty-four

      hours of community service. Johnson now appeals.



                                     Discussion and Decision
                                          I. Standard of Review
[4]   When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts are “markedly deferential to the outcome below.” Bowman v.

      State, 51 N.E.3d 1174, 1181 (Ind. 2016). We will neither reweigh the evidence

      nor re-examine witness credibility, and we “must consider only the probative

      evidence and reasonable inferences supporting the verdict.” Drane v. State, 867

      N.E.2d 144, 146 (Ind. 2007) (emphasis in original) (citation omitted). When

      appellate courts are confronted with conflicting evidence, they must consider it

      “most favorably to the trial court’s ruling.” Id. (citation omitted). Appellate




      1
          The State also filed charges against Starks; however, those charges were dismissed.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-337 | September 29, 2016   Page 3 of 5
      courts will affirm the conviction unless “no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” Jenkins v. State, 726

      N.E.2d 268, 270 (Ind. 2000).


                              II. Sufficiency of the Evidence
[5]   To convict Johnson of battery, the State was required to prove she knowingly or

      intentionally touched Knight in a “rude, insolent, or angry manner.” Ind. Code

      § 35-42-2-1(b)(1) (2014). The offense is a Class A misdemeanor if it results in

      bodily injury to another person. Ind. Code § 35-42-2-1(c) (2014). “‘Bodily

      injury’ means any impairment of physical condition, including physical pain.”

      Ind. Code § 35-31.5-2-29. At trial, Knight testified Johnson struck her face with

      her fist. She also testified she sustained several injuries to her face, neck, and

      chest, and that those injuries caused her pain. Although Johnson denied she

      was present at the daycare on July 9, 2014, the trial court clearly did not find

      her credible.


[6]   Johnson argues her testimony denying her presence at the daycare center

      creates reasonable doubt about her guilt. Johnson essentially asks that we

      assess witness credibility and reweigh the evidence in her favor, which is the

      role of the fact-finder, not the role of this court. Wright v. State, 828 N.E.2d 904,

      906 (Ind. 2005). The trial court specifically stated, “[t]his case comes down to

      witness credibility. I find that the State has met its burden beyond a reasonable

      doubt.” Tr. at 39. Further, Knight’s testimony constituted sufficient evidence

      to support Johnson’s conviction. See Lay v. State, 933 N.E.2d 38, 42 (Ind. Ct.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-337 | September 29, 2016   Page 4 of 5
      App. 2010) (noting a conviction may be sustained by the uncorroborated

      testimony of a single witness or victim), trans. denied. Accordingly, we find no

      reason to disturb Johnson’s conviction.



                                              Conclusion
[7]   The evidence presented at trial is sufficient to support Johnson’s conviction.

      We therefore affirm.


[8]   Affirmed.


      Mathias, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-337 | September 29, 2016   Page 5 of 5